Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a dimethylarginine dimethylamino hydrolase (DDAH) polypeptide and composition thereof comprising at least 90% sequence identity to SEQ ID NOS: 1, 2, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 17 or 22 or a fragment thereof of said polypeptide and a pharmacokinetic enhancing moiety (PKEM) linked to the DDAH polypeptide or fragment thereof that has a molecular weight of at least about 150 kDa and exhibits asymmetric dimethylarginine (ADMA) metabolizing activity, classified in C12N 9/78. It is noted that a polypeptide having 90% sequence identity to SEQ ID NO: 17 or a fragment thereof is only recited in dependent claims 2 and 3. It is suggested that claim 1 be amended to include this sequence.
II. Claims 13-20, drawn to a method of reducing ADMA levels in a patient comprising administering a modified DDAH polypeptide to a patient in need of ADMA reduction, said modified DDAH polypeptide comprising: at least 90% sequence identity to SEQ ID NOS: 1, 13, 15 or 17 or a fragment thereof and a PMET  linked to the DDAH polypeptide or fragment thereof that has a molecular  weight of at least about 150 kDa or a method of treating patients with elevated DMA levels comprising obtaining a biological sample from a patient; measuring ADMA levels; administering a modified , classified in 47/56.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method of reducing ADMA levels in a patient can be accomplished administering a molecule that increases  the expression of DDAH in the patient.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) which requires different search queries for each of the above inventions;
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Specie Elections
The following specie elections are required:
A. If Group I is elected:
A1.  This application contains claims directed to the following patentably distinct species: Applicant is required to elect one or two or more PKEM selected from an acyl 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1-6 and 10-12 are generic.
A2.  Claim(s) 1-20 are generic to the following disclosed patentably distinct species: a dimethylarginine dimethylamino hydrolase (DDAH) polypeptide and composition thereof comprising at least 90% sequence identity to SEQ ID NOS: 1, 2, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 17 or 22 or a fragment thereof. Selection of this sequence means that that selected sequence will be applied to the alternative of claims 2 and 3 if the selected sequence reads on those claims. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
B. If Group II is elected, Applicant is required to make the following specie elections:
B1.  Claim(s) 13-16 are generic to the following disclosed patentably distinct species: a dimethylarginine dimethylamino hydrolase (DDAH) polypeptide of SEQ ID 
B2. Claim(s) 17-20 are generic to the following disclosed patentably distinct species: disease states that are related to elevated ADMA levels. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
B3. Claim(s) 13-16 are generic to the following disclosed patentably distinct species: selection of the PKEM from PEG, an acyl group and an alkyl group. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required for each specie election under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the species have acquired a separate status in the art due to their recognized divergent subject matter;

(c) the prior art applicable to one specie would not likely be applicable to another specie;
(d) the species are likely to raise different non-prior art issues under 35 U.S.C Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined for each specie election even though the requirement may be traversed (37 CFR 1.143) and (ii) for each specie election identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653